Citation Nr: 1235369	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung disease.


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from March 1960 to March 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in St. Petersburg, Florida.

Although the Veteran requested a Board hearing in his May 2010 substantive appeal (VA Form 9), he specifically withdrew his request in a letter signed by him and received at the RO in September 2010.  There are no other outstanding hearing requests of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has made two essential contentions with respect to his lung disease.  First, that it is related to exposure to asbestos during his service in the Navy, and second, that it is related to exposure to jet fuel, chemicals, and solvents during his service as a plane captain aboard an aircraft carrier in the Navy.  With respect to the existence of a current disability, it is uncontroverted that the Veteran has been diagnosed with restrictive lung disease.  A VA examination in December 2008 included a diagnosis of severe restrictive airway disease.  A private pulmonary function test conducted in April 2008 also shows a diagnosis of restrictive lung disease.  A May 2009 letter from the Veteran's private physician, J.C., M.D., shows a diagnosis of asthmatic bronchitis.  The Veteran's exposure to toxic fumes was noted, but no opinion was given regarding etiology.  A September 2009 CT scan reveals multiple ill-defined non-calcified pulmonary nodules and mild centrilobular emphysematous change, with no pleural effusions.  A follow-up in March 2010 showed stable sub-centimeter pulmonary nodules, the largest approximately 6mm in the right lower lung.  

The Veteran was afforded a VA examination in December 2008; however, the January 2009 opinion was limited to whether a lung disease was related to asbestos exposure.  There was no opinion regarding the Veteran's exposure to jet fuel and other chemicals.  The Veteran has submitted several articles discussing the potential results of exposure to chemicals.  According to the articles submitted, the chemical trichloroethylene is reported to be used as a cleaner/degreaser used on aircraft.  It is noted that this chemical can break down into hydrochloric acid and phosgene gas, and that these chemicals can be absorbed through the skin and through vapors.  While these articles do not address the Veteran's particular lung condition, they establish a possible etiological relationship between his current lung disease and service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed lung disease and exposure to jet fuels during his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of the Veteran's exposure to jet fuels in service and the current diagnosis of restrictive lung disease, the Board finds that a VA medical nexus opinion is required to determine whether the current lung disease is causally related to service.  

In addition, it appears that the RO requested records from the Social Security Administration (SSA) in May 2009; however, there is no indication in the claims file that a response was ever received.  

Regarding requests for federal records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from SSA.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  As there is no negative response to the RO's request, the Board cannot conclude that the records do not exist.  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make as many requests as are necessary to obtain the records from SSA, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Obtain a supplemental opinion from the examiner who conducted the December 2008 VA examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner. 

The VA reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lung disease is causally or etiologically related to the Veteran's active service, to include exposure to jet fuels and other chemicals used aboard ships.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate service connection for lung disease.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


